Citation Nr: 1750299	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  07-26 340	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), including for the associated symptoms of depression and sleep disturbance.  

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

This Veteran-Appellant served on active duty from May 1969 to May 1971 and from January 22, 1991 to June 18, 1991.  He appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2008 Decision Review Officer (DRO) Decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim of entitlement to service connection for PTSD and assigned a 30 percent rating retroactively effective from February 2007.  He appealed for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (in this circumstance VA must consider whether to "stage" the rating, meaning assign different ratings at different points in time if there have been occasions when the disability has been more severe than at others.  This change in rating, over time, compensates the Veteran for this variance.).

An October 2009 Board decision, in pertinent part, denied a higher initial rating for the PTSD, which the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2010 Order, the Court granted a Joint Motion to vacate the Board's decision denying this claim and remand this claim to the Board for further development and readjudication in compliance with directives specified.  After receiving this case back from the Court, the Board, in turn, remanded this claim to the Agency of Original Jurisdiction (AOJ) in November 2010 for additional development.  A subsequent February 2013 Board decision granted a higher 50 percent initial rating for the PTSD, including conceding that depression and sleep impairment were associated symptoms.  That Board decision, however, instead denied several other claims (for service connection) and remanded the derivative TDIU claim to the AOJ for further development.

The Veteran appealed that decision as to the PTSD rating assignment to the Court, which in a July 2013 Order granted a June 2013 Joint Motion to again vacate the Board's decision, this time however to the extent it had not granted an even higher initial rating for the PTSD.  The Court remanded this claim to the Board for still further development and readjudication with regard to the issue of whether an initial rating higher than 50 percent was warranted for PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a service-connected disability, and receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal.).  Thereafter, the Board remanded this claim to the RO in January 2014 for more development, and this claim since has been returned to the Board for further appellate consideration.  Also back before the Board is the derivative TDIU claim.

During the pendency of this appeal, the Veteran testified at Board hearings in April 2009 (Travel Board hearing) and May 2012 (videoconference hearing), the latter before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  From the effective date of service connection, PTSD to include symptoms of depression and sleep disturbance is shown to be productive of a disability picture that more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, family relations, and judgment, and an inability to establish and maintain effective relationships; the psychiatric disability picture is without evidence of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), and memory loss for names of close relatives, own occupation, or own name.

2.  For the period considered in this appeal (from February 14, 2007), the Veteran's sole service-connected disability of PTSD to include symptoms of depression and sleep disturbance (70 percent) is reasonably shown to be of such nature and severity as to prevent him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, especially when considering his level of education, prior work experience and training.  


CONCLUSIONS OF LAW

1.  A higher initial 70 percent rating, but no greater, is warranted for the PTSD and associated depression and sleep disturbance.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 38 C.F.R. § 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria also are met for a schedular TDIU as of February 14, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Relative to the TDIU claim, as the decision grants the benefit sought, discussion of the impact of the VCAA is not necessary.  Regarding the PTSD claim, where, as here, service connection has been granted and an initial disability rating and an effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is not necessary as to the claim for a higher rating for PTSD upon the grant of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).  A statement of the case (SOC) in December 2008, as well as supplemental SOCs, properly provided the Veteran notice on the "downstream" issue of entitlement to a higher rating for PTSD.  

VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's PTSD claim.  38 U.S.C.A. § 5103A(a), (b) and (c).  He was afforded Board hearings in April 2009 and May 2012, the latter before the undersigned.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts the hearing has the duty to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Veteran's VA treatment records have been associated with the claims file, and he was afforded VA examinations in August 2008, November 2008, January 2012, February 2014 (with an addendum report in October 2014), and September 2016.  The Veteran also underwent comprehensive private psychological evaluations by two different licensed psychologists (J. Cooper, Ph.D., and S. Stolinsky, Ph.D.) in June 2013 and June 2017, respectively, and reports of those examinations are also of record.  The reports of the examinations in the aggregate contain sufficient clinical findings to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record on the specific aspect of the claim addressed herein is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Higher Initial Rating for the PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As already alluded to, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is evaluated under 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

For the period considered in this appeal, that is, for the period beginning February 14, 2007, the Veteran's PTSD has been evaluated as 50 percent disabling.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Code 9411. 

The listed criteria for the next higher (70 percent) rating are:  occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The relevant medical evidence in this case includes VA records (outpatient treatment and examinations with opinions), records from the U.S. Railroad Retirement Board, and private evaluation reports.  VA outpatient records from before and after 2007 indicate Global Assessment of Functioning (GAF) scale scores of 51, with some exceptions such as in August 2015 with a score of 45.  The Veteran underwent VA examinations at which time the following scores were assigned to the diagnosed PTSD:  52 in August 2008, 65 in November 2008, and 54 in October 2014.  Private psychological evaluation reports also indicated GAF scores for the Veteran's PTSD, as shown in scores of not more than 50 and of 35 in January 2007, 50 (or 55, highest for the past year) in June 2013, and 40 in June 2017.  The Veteran underwent a VA examination in September 2016, but there was no GAF score on account of the examination being conducted pursuant to the criteria of DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013), which no longer employs GAF scores in evaluating mental disorders.  As a side note, during the pendency of the appeal, VA adopted a rule, effective August 4, 2014, regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  80 Fed. Reg. 14,308 (March 19, 2015).  The rule updated 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to DSM-5 because the DSM-IV was rendered outdated upon publication of DSM-5 in May 2013.  Id. at 45,094.  The rule applies to claims that are certified to the Board on and after August 4, 2014.  In the instant case, as the Veteran's claim was initially certified to the Board prior to August 4, 2014, DSM-5 does not apply.

The GAF is a scaled rating reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

As denoted above, the Veteran's GAF scores ranged from 35 to 65, with no discernible pattern.  That is, the scores fluctuated up and down over the course of the appeal, rather than reflect a gradual decline or improvement, regardless of whether the examiner was VA or private.  For example, a physician in January 2007 and a private psychologist in June 2017 assigned scores of 35 and 40, respectively, to denote major impairment in several areas serious impairment, whereas a VA examiner in November 2008 assigned a score of 65 to denote mild symptoms.  The majority of VA and private scores appeared to be in the 50 to 55 range, to reflect moderate to serious symptoms.  In any case, despite the variability in the record, the symptoms as described on the medical reports reflect, more or less, that the Veteran's PTSD has remained relatively static throughout the appeal period.  Thus, a single evaluation, rather than "staged ratings," is proper for the period considered.  In any event, the Board notes that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126. 

The Board finds that the private and VA medical evidence reflect that the Veteran's symptoms of PTSD were so severe as to have affected his everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  That is, the evidence shows that his psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.  In coming to such conclusion, the Board acknowledges that VA treatment records and VA and private examination reports depict a disability picture that is inconsistent.  As will become evident in the facts described below, there is discrepancy among the examiners in how the Veteran's PTSD is portrayed in terms of the severity of the disability and the nature of the symptom manifestations.  Further, there appears to be some disagreement as to whether or not some psychiatric symptoms are associated with dementia or a cognitive decline that is separate and apart from the service-connected PTSD.  In any case, by law the Board must interpret the medical conclusions in a light most favorable to the Veteran.  

A January 2007 private treatment report, authored by K. Allen, a professional social worker and certified trauma specialist, shows that the Veteran reported recurrent episodes of depression lasting anywhere from just a few hours to as much as a few days, which were characterized by feelings of helplessness, loss of interest and energy, sleep disturbances, and suicidal ideation - albeit without a plan or active intent.  He reported panic attacks and intrusive memories.  He was easily startled.  On mental status examination, he was casually dressed and groomed, had good eye contact, and was fully oriented.  His thoughts were logical, and there were no delusions or hallucinations.  His insight and judgment were good, and he had short-term memory losses and impaired concentration that interfered with his ability to remember and complete simple tasks.  His diagnoses were PTSD and recurrent depressions and panic attacks secondary to PTSD.  His GAF score was noted to be not greater than 50.  In another private evaluation in January 2007, C. Jenkins, a physician, indicated that the Veteran experienced withdrawal, agitation, irritability, recurrent thoughts of his military experiences, sleep disturbances, and difficulty with concentration and memory.  On examination, he was appropriately dressed and groomed.  His speech was articulate and thoughts orderly.  There was no evidence of hallucinations, delusions, or paranoia.  His affect was somewhat blunted, but his memory and intellect were well-preserved.  His diagnosis was PTSD, and his GAF score was 35.

Lay statements dated in January and February 2007 from the Veteran's friends and family report that he re-experienced his memories of Vietnam daily.  He was depressed, anxious, and had feelings of guilt.  He also had chronic sleep problems and experienced flashbacks when awakened.  He was withdrawn and did not participate in family events.  At times, he had difficulty with memory and concentration.  He experienced anxiety when driving and could not drive alone for more than 30 minutes.

VA treatment records dated in February and April 2007 show that he reported being isolated and "not involved with things."  He had difficulties with communication and attention.  He denied any suicidal ideation.  On examination, he was appropriately groomed and maintained good eye contact.  His interactions were slightly guarded.  His mood was "down," his affect was restricted, and his thoughts were tangential at times.  His GAF score was 51.  Additional records dated in July and October 2007 show findings of longstanding and severe depression and anxiety.  The Veteran reported having "more bad days than good days."  On examination, he was appropriately groomed and maintained fair eye contact.  His interactions were slightly guarded.  His mood was "down" and his affect moderately restricted.  His thoughts were goal directed for the most part, and there was no overt psychosis or suicidal ideation.  His GAF score was 51.

On VA examination in August 2008, the Veteran reported frequent nightmares and daily thoughts about his military experiences.  He described being easily startled and avoiding crowds.  He spent most of his time watching television and walking.  He also visited with senior citizens.  On examination, he was cooperative but made little eye contact.  Speech was dysfluent.  His mood was depressed and his affect was appropriate to content.  Thought processes were logical and memory was intact.  He denied any hallucinations or delusions.  Insight and judgment were adequate.  He denied any suicidal or homicidal ideation.  His GAF score was 52, and the examiner found the symptoms to be moderate.

On a VA examination in November 2008, the Veteran reported that things were "essentially the same" since he was previously examined.  He continued to experienced nightmares and intrusive thoughts, but was somewhat vague about what these thoughts were.  He preferred to sit in the rear at restaurants.  He enjoyed doing yard work and was able to visit a senior center daily.  On examination, he was casually groomed.  He made little eye contact, and his speech was normal.  His mood was euthymic and his affect was appropriate to content.  Thought processes were logical.  He was fully oriented and his memory was intact.  There were no hallucinations or delusions.  He reported some suicidal and homicidal ideation but denied intent.  His GAF score was 65.  The examiner noted that the change in GAF score from previous findings more accurately reflected the extent of the Veteran's symptoms.  The examiner described the symptoms as mild.  No impairment in social functioning was noted, and symptoms did not preclude any activities of daily living.  

VA treatment records dated in March 2009 show that the Veteran denied having any suicidal ideation but acknowledged some homicidal ideation.  His GAF score was 51.

At an April 2009 Board hearing, the Veteran testified about problems with short-term and long-term memory and panic attacks.  He was able to associate with his family, but could only tolerate large groups at church.  He stayed at home most of the time.  He had periods where he felt down and felt like it might not be worth being around.  When he had disagreements, he felt like hurting somebody.  He had difficulties with sleep and sometimes woke up and walked around the house before realizing what he was doing.  He heard voices sometimes and experienced flashbacks.  He frequently checked the doors and locks in his house. 

VA records dated in April 2010 show that the Veteran continued to complain of nightmares and cognitive difficulty.  He denied any suicidal or homicidal ideation.  On examination, he was appropriately dressed and groomed.  Speech and psychomotor activity were normal.  Thoughts were logical and goal directed.  There was no psychosis observed.  His GAF score was 51.  In October 2010 and March 2011, he denied any suicidal ideation.  On examination, he was appropriately dressed and groomed.  Speech and psychomotor activity were normal.  He had a dysphoric affect.  Thoughts were logical and goal directed.  There was no psychosis noted.  His GAF score was 51.  Records in March 2011 show that he was diagnosed with frontal temporal dementia.  He denied any violent outbursts, but noted that he reacted aggressively if his wife approached him unannounced.  In August 2011, records show that he was fully oriented on examination.  His mood and affect were appropriate.  Thought processes were logical and goal directed.  He denied any suicidal or homicidal ideation and psychotic symptoms.  Insight and judgment were adequate.  His short-term memory was intact.  In September 2011, records show that he continued to have problems with sleep and frequent awakenings.  He denied any visual or auditory hallucinations.  His memory deficits were stable, but he continued to have difficulty with everyday things, such as where he left objects or finding words when speaking.

On VA examination in January 2012, the Veteran reported walking to the local senior center and spending most of his days there.  His current symptoms include recurrent distressing dreams and recollections, avoidance of stimuli related to his trauma, difficulty falling and staying asleep, depressed mood and anxiety.  His diagnoses were PTSD and dementia.  The examiner explained that the symptoms of intrusive thoughts, nightmares, sleep difficulties and avoidance were due to the PTSD, but that the memory difficulties, confusion and disorientation were due to the dementia.  The examiner added the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational tasks, with generally satisfactory function and normal routine behavior, self-care and conversation.  His GAF score of 53 was solely attributed to PTSD.  

VA outpatient records in March 2012 show that the Veteran denied any suicidal or homicidal ideation.  His diagnoses were PTSD and a probable dementing illness.  On examination, he was appropriately dressed and groomed.  Speech and psychomotor activity were normal.  Thoughts were logical and goal directed.  There was no psychosis noted.  He was noted to be isolated and lacking in daily activities.  His GAF score was 51.

At a May 2012 Board hearing, the Veteran testified about improved sleep with medication, but indicated he still experienced nightmares and was afraid to sleep at times.  He was concerned when leaving the house because he worried about falling asleep, such as when he was driving.  He had fallen asleep in public, including in a store and on the job when he was working.  He continued to have problems with concentration and short-term memory.  His wife handled most of the financial affairs.  He went on long walks by himself to be alone and to "patrol" the neighborhood.  He made an extra effort to check the locks, doors, and windows in his house.  He preferred to avoid crowded places when going out, and always sat in the back of a place.

In a June 2013 private psychological evaluation, J. Cooper, Ph.D., indicated that he had reviewed the Veteran's claims file in its entirety.  He noted the Veteran's chief complaints of sleep disturbance with nightmares, fatigue, irritability/anger, isolation, avoidance of activities/places/people, and concentration problems.  On mental status examination, the Veteran was oriented to time, date, and circumstances.  He was cooperative.  His speech was somewhat slow at times but the tone was normal.  He frequently demonstrated distractibility and often lost his train of thought.  He had some lack of insight into his own emotions, thoughts, and behaviors, which prompted additional probing questions to obtain necessary details about the presence and severity of symptoms.  His affect was appropriate, and he denied any current suicidal or homicidal ideation.  There was no overt evidence of hallucinations or delusions.  His judgment appeared to be fair, and his thought process was logical but the content indicated a focus on distrust and a tendency to perseverate on perceived past slights from others.  The diagnosis was PTSD, and his GAF score was 50 (current) and 55 (highest level in the past year).  

Dr. Cooper summarized that the Veteran's status remained essentially consistent with the results of the previous examiners of record except for the November 2008 examiner, even though the Veteran had reported suicidal ideation, nightmares, sleep disturbance, and hypervigilance at that time.  Dr. Cooper found the Veteran to have a history of significant (later he described it as severe) sleep disturbance with frequent nightmares related to trauma, decreased interest in social activity with social withdrawal, increased feelings of guilt regarding the past, hopelessness/helplessness, decreased energy and motivation for completion of tasks, decreased capacity for attention/concentration and memory, hypervigilance, exaggerated startle response, intrusive thoughts and memories of past traumatic events, flashbacks, irritability/anger, depressed mood, and mental confusion.  He opined that the Veteran met the criteria for a 70 percent rating under Code 9411 since the time of initial diagnosis in 2005 because the disability resulted in occupational and social impairment with deficiencies in the areas of work, social relations, thinking, and mood.  


On VA examination in February 2014 [per the criteria of DSM-5], the Veteran reported that he last had a nightmare two nights previously and that he experienced less nightmares since he had been taking medication for it.  He sat where he could watch everyone in a room, and generally avoided going to public places.  He reported difficulty driving because he became nervous.  Other symptoms identified for the diagnosis were chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The diagnosis was PTSD; the examiner indicated that there was not more than one mental disorder diagnosis.  She summarized the level of impairment as occupational and social impairment with reduced reliability and productivity [i.e., the criteria for a 50 percent rating].  

A VA addendum opinion [per the criteria of DSM-IV] in October 2014 by a different examiner indicates a diagnosis of PTSD.  She stated that on review of the 2012 and 2014 VA examinations, a similar degree of functioning was reflected.  She remarked that nervousness while driving appeared to be due to suspected seizure activity and not in response to PTSD.  She commented on the private report of June 2013, stating that it also indicated similar findings but with more specificity on the PTSD criteria.  She reviewed outpatient records, noting recent remarks about the Veteran's cognitive decline and "probable dementing illness," decreased nightmares since use of a machine to treat sleep apnea, and a negative depression screening.  His GAF score was 54, attributable to PTSD symptoms only.  

VA outpatient records from 2014 to March 2016 denote continued follow-up in the mental health clinic for sleep disorder and generalized anxiety/depression.  A June 2014 record indicates diagnoses of depressive disorder, sleep disorder, PTSD, and probable dementing illness; the GAF score was 51.  In October 2014, there was improved sleep with CPAP and medication, but the Veteran felt his PTSD symptoms had worsened (he did not provide details).  On mental status examination, he was adequately groomed, his affect was restricted, his speech was normal, and his thought process was linear.  For mood, he responded "I don't care."  He was alert and oriented times four and there was no suicidal/homicidal ideation or psychosis.  In January 2015, he felt that his PTSD symptoms had not worsened.  He had nightmares about once a week.  His GAF score by a psychiatrist was 50.  In April 2015, he reported that he was not feeling too good.  He focused on multiple medical conditions.  Mental status examination was generally unchanged as before.  His GAF score was 45.  In August 2015, his mood was stable.  He reported frustration over memory and requested repeat neuropsychological testing.  His GAF score was 45.  In December 2015, it was noted that the Veteran underwent a neuropsychological assessment that resulted in abnormal test results consistent with moderate left hemisphere dysfunction and a "very abnormal MMPI-2 profile" evidencing severe depression/anxiety.  His mental status examination findings and GAF score of 45 remained static.  A more detailed report of the 2015 neuropsychological testing was given on a March 2016 record, showing no significant changes from the last evaluation in 2011, a pattern of results that was consistent with a diffuse, progressive dementia syndrome, and uninterpretable/invalid MMPI-2 testing.  The diagnoses were PTSD and unspecified neurocognitive disorder.  

On September 2016 VA examination [per the criteria of DSM-5], the diagnosis was PTSD, and the examiner noted that the Veteran did not have more than one mental disorder diagnosed.  He summarized the level of impairment as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication [i.e., criteria for a 30 percent rating].  Regarding the criteria for meeting the diagnosis of PTSD, it was noted the Veteran experienced recurrent/intrusive memories of the traumatic event, had avoidance behaviors, and had problems with concentration and sleep disturbance.  Other symptoms identified for the diagnosis were disturbances of motivation and mood.  

In a June 2017 private psychological evaluation, S. Stolinsky, Ph.D., indicated she reviewed the Veteran's entire claims file.  The Veteran reported current problems with avoiding thoughts of his service, nightmares/night sweats, constant nervousness and anxiety with depression, dislike of crowds or being around people, and constant vigilance at supermarkets.  Mental status examination (by telephone interview) showed him to be oriented times two (with problems telling the month and day), guarded mood and affect, no hallucinations or delusions, speech that was not abnormal, good judgment, and fair to poor insight.  In reviewing the medical records, she observed that some psychiatric symptoms reflected daily depression (moderate), anger (severe), and anxiety (moderate).  The Veteran had no close friends and was very socially isolated, although he had a good relationship with his long-time wife (who slept in another room due to his sleep disturbance episodes).  He still experienced severe depression and anxiety and significant stressors including continuous memories of experiences in Vietnam.  Panic attacks occurred on a regular basis, as did daily depression/anxiety.  There were severe impulse control problems.  Sleep impairment continued to be a problem.  Specific symptoms of the diagnosed PTSD [per criteria of both DSM-5 and DSM-IV] included agitation, explosive anger, sleep disturbance, hypervigilance, heightened anxiety, depressed mood, severe social isolation, severe sexual dysfunction, intrusive thoughts, and flashbacks.  His GAF score was 40, currently and in the past year.  Dr. Stolinsky concluded that the Veteran's psychiatric disability likely resulted in severe social and occupational impairment with deficiencies in most areas including work, family relations, cognition, and mood from at least February 2007 to the present based on his reported and documented interpersonal dysfunction, cognitive and emotional difficulty, and his vocational impairment.  

Based on the clinical and lay evidence, as described in detail above, the Board finds that interpreting the evidence in a light most favorable to the Veteran, an initial higher rating for PTSD for the period in question is warranted.  The consensus of the evidence demonstrates the following about the Veteran in relation to his PTSD and its symptom manifestations:  recurrent severe depression, constant and severe sleep disturbances, occasional suicidal ideation, anxiety, panic attacks, intrusive memories, easily startled, memory loss, impaired concentration, and isolation and social withdrawal to include avoiding crowds.  The Board acknowledges that more often than not the Veteran was fully oriented, had thought processes that were logical and goal directed, dressed/groomed appropriately, and had no suicidal/homicidal ideation or psychotic symptoms.  Moreover, there were also VA reports that attribute such symptoms as memory difficulties, confusion, and disorientation to dementia or cognitive deficit, which is separate and apart from the service-connected PTSD.  Interestingly, the private comprehensive psychological evaluations in June 2013 and June 2017 did not explore the issue of a co-morbid mental disability including dementia, even though both examiners stated that they reviewed the Veteran's claims file in its entirety.  Thus, the Board believes that it is possible that some memory and concentration difficulties may be associated with a mental disability other than the service-connected PTSD, but to an indiscernible degree.  Nonetheless, the frequency, duration, and severity of the Veteran's symptoms that may reasonably be associated with PTSD are such that they approximate the criteria for a 70 percent rating.  

While the Veteran's disability picture was without evidence of such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, impaired impulse control (such as unprovoked irritability with periods of violence), and spatial disorientation, the Veteran's social isolation, near-continuous mood problems (depression and anxious), and apparent inability to establish and maintain effective relationships beyond family members are sufficiently severe in themselves to result in occupational and social impairment marked by deficiencies in most areas.  In sum, the severity of the Veteran's PTSD picture is such that a 70 percent rating is warranted.  In arriving at this conclusion, the Board recognizes that some VA examiners have characterized the Veteran's PTSD as mild and that there have been inconsistencies in the reports regarding the nature of the PTSD symptoms (e.g., whether memory, confusion, and concentration problems are not manifestations of PTSD but of another mental disability).  Regardless, the Board finds that the Veteran's PTSD symptomatology is illustrative of both the criteria for a 50 percent rating and the criteria for a 70 percent rating, and that in arriving at this conclusion it has given careful consideration to allowing the Veteran the benefit of the doubt in accordance with 38 U.S.C.A. § 5107(b). 

The Board also finds that the objective evidence does not show that the Veteran's PTSD has approximated the criteria for a 100 percent rating under Code 9411 for the period under consideration.  The record does not reflect symptoms of PTSD of a degree and severity that typify a 100 percent disability rating.  For example, there is no objective evidence of persistent delusions or hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, or memory loss for names of close relatives, own occupation, or own name.  The various VA and private mental status examinations of the Veteran do not disclose that any of the foregoing symptoms, or any other symptoms of the same type and degree, are clinically present.  The Veteran was generally alert and oriented in all spheres, friendly, pleasant, and cooperative.  His appearance was typically marked by good grooming and hygiene.  There was no overt evidence of active psychosis, delusions, hallucinations, or suicidal/homicidal ideation.  Even when the Veteran was not fully oriented and had fair to poor insight at the time of the June 2017 private psychological assessment, Dr. Stolinsky believed the Veteran met the criteria for a 70 percent and not 100 percent rating.  

Although the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his symptomatology is not consistent with the criteria for a 100 percent disability rating under Code 9411.  As noted earlier, consideration has been given to "staged ratings" for PTSD for the period considered in this appeal, but the Board concludes that clinical findings demonstrate that the Veteran met the criteria for a 70 percent, but no higher, rating throughout.

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology or single accident, also affecting both upper or lower extremities, are treated as one collective disability for the purpose of determining whether these threshold rating requirements are met.

Throughout the period under consideration (since February 14, 2007), the Veteran's sole service-connected disability has been PTSD to include depression and sleep disturbance, which is rated 70 percent, as determined in this decision, herein above.  Therefore, the schedular rating requirement for a TDIU rating under 38 C.F.R. § 4.16(a) is met.  

For a veteran to prevail on a claim for TDIU, neither the veteran's nonservice-connected disabilities nor his advancing age may be considered.  38 C.F.R. § 4.19.  Also, it is necessary that the record reflect some factor that places the veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In this case, the TDIU issue became part of the Veteran's claim for a higher rating for PTSD when it was raised by the record, as noted in a November 2010 Board remand.  In June 2017, the Veteran filed an affidavit and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in which he indicated that he last worked in 2005 for a railroad company as a locomotive engineer/operator and stopped working due to PTSD symptoms that have become progressively worse over time.  He had worked for the now-defunct railroad company for 29 years and had not tried to obtain employment since he became too disabled to work.  He had a high school education and no additional training or education either before or since he became too disabled to work.  He asserted that over time PTSD began to affect his ability to perform his job duties safely.  He had to operate heavy machinery on a regular basis and his symptoms of sleep loss, fatigue, and inability to concentrate were very problematic.  He also noted that sudden loud noises generated by machinery would "cue" his flashbacks and startle him.  He stopped working to ensure his safety and the safety of those around him.  Since then, he indicated that he did not leave his home other than to attend appointments.  He discussed how his poor memory and anxiety has affected him and his wife and their daily living.  

At the outset, the Board notes that as a result of the decision, herein above granting a 70 percent rating for PTSD with symptoms of depression and sleep disturbance from the effective date of service connection on February 14, 2007, results in the Veteran meeting the schedular criteria for a TDIU rating from that date.  38 C.F.R. § 4.16(a).   Moreover, the Board finds after consideration of the pertinent evidence that the Veteran meets the criteria for a schedular TDIU rating; that is, the evidence shows that from February 14, 2007 he was unable to pursue substantially gainful employment due to his service-connected disability.   

Records obtained from the Railroad Retirement Board include evaluations of the Veteran's mental status and adaptive functioning.  For example, in February 2006, it was observed that the Veteran was driven to the evaluation in part due to medical concerns, namely falling asleep, and in part due to concerns about confusion and memory deficits.  His diagnoses were PTSD and major depression, and his GAF score was 45.  On a consultant psychiatrist's assessment in March 2006, she opined that the Veteran's psychiatric impairment was severe.  Also, the Veteran's GAF scores at various times were 50 or below, as seen on VA and private reports (as discussed in the PTSD section above), which represents impairment in functioning to the extent that the Veteran would be unable to work or unable to keep a job due to his service-connected mental disability.  

The Board has also taken into account the Veteran's education, training, work history, and level of symptoms related to his service-connected mental disability, and is of the opinion that the evidence supports his claim that he is not capable of sustaining substantial gainful work activity.  He has a high school education and training as a locomotive engineer/operator, which is a job he performed for 29 years.  He asserts that he stopped working in 2005 due to worsening PTSD symptoms, in order to protect the safety of himself and others.  While VA examiners in 2008, 2014, and 2016 assessed the Veteran's service-connected mental disability as productive of mild to moderate symptoms, and found that his symptoms did not preclude employment, they did not appear to consider his work history and education, and the effect of his symptoms (sleep impairment, depression, anxiety, startle reaction, hypervigilance, avoidance, etc.) on the particular work involving heavy machinery for which he was trained.  On the other hand, comprehensive private psychological assessments completed in 2013 and 2017 both support the finding that the Veteran's PTSD symptoms render employment untenable.  The examiners opined that it was at least as likely as not that the Veteran was unable to secure and follow substantially gainful employment due to PTSD from the time he stopped working in 2005.  The psychologist in 2013 specifically noted that the Veteran was not functioning well even prior to the termination of his employment, to include the reports that he had a lot of absences and was creating an unsafe environment for other workers.  The psychologist in 2017 observed that the Veteran's PTSD was a life-long condition that could "ebb and flow," but that he was "unable to adapt to the psychological pressures and cognitive demands of the typical workplace."  

The Board is aware that the Veteran's problems with memory and concentration may be due to a concomitant cognitive disability.  Neuropsychological testing in 2005 and 2015 endorse the presence of a left hemisphere dysfunction.  The VA examiner in January 2012 pointedly asserted that some of the Veteran's psychiatric symptoms were due to dementia and not to PTSD.  An October 2014 VA examination opinion likewise remarked that the Veteran's employment ended primarily due to physical/cognitive issues rather than PTSD symptoms.  Nevertheless, it is the Board's judgment that without consideration of the symptoms that may be attributable to a nonservice-connected cognitive disability, the Veteran's PTSD is sufficiently severe as to prevent gainful employment.   

After consideration of all the relevant evidence, the Board finds that the Veteran was unemployable due his service-connected disability beginning February 14, 2007, and that a TDIU rating is warranted from that date.



ORDER

A higher initial rating of 70 percent for the PTSD and associated symptoms of depression and sleep disturbance is granted, subject to the statutes and regulations governing the payment of VA compensation.  

A TDIU also is granted as of February 14, 2007, also subject to the statutes and regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


